          Case 1:21-cr-00483-DLF Document 1-1 Filed 07/08/21 Page 1 of 7




                                    STATEMENT OF FACTS

        Your affiant, Kyle Johnson, is a Special Agent of the Federal Bureau of Investigation. In
my duties as a special agent, I investigate various violations of federal law, including: transnational
organized crime, international terrorism, and domestic terrorism. I have training and experience
in terrorism investigations, cellular telephone analysis, interview and interrogation, and evidence
recovery. Currently, I am tasked with investigating criminal activity in and around the Capitol
grounds on January 6, 2021. As a Special Agent, I am authorized by law or by a Government
agency to engage in or supervise the prevention, detection, investigation, or prosecution of a
violation of Federal criminal laws.

                                            Background

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, around 2:00
p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows
and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged and
assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
          Case 1:21-cr-00483-DLF Document 1-1 Filed 07/08/21 Page 2 of 7




President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

                 Conduct of Edward Francisco Rodriguez on January 6, 2021

         During this investigation, your Affiant was made aware of a video on Reddit.com subpage
“r/CapitolConsequences” that showed an unknown individual referred to as “#SUITMACER” by
social media users. The Reddit video was titled, “#SuitMacer unmasked. He sprayed some kind
of pepper spray on many police officers,” and it appeared to splice together two videos taken before
and during the riots outside the U.S. Capitol Building on January 6, 2021. In the first half of the
video, the unknown individual, referred to as #SUITMACER, is wearing a dark colored suit, white
shirt, light colored patterned tie, red colored “TRUMP” hat, and a red colored face mask. The
individual is also carrying a white colored sign with the words “STOP THE STEAL” in red
lettering. The individual referred to as #SUITMACER can be seen among a crowd of protesters in
a location recognized as the lower-level terrace of the west side of the US Capitol. #SUITMACER
proceeds to point a black colored canister at visibly marked law enforcement officers manning a
barricade on the terrace and sprays the officers with a chemical irritant before retreating back into
the crowd. See Exhibit 1A. The second half of the video is of an unknown individual being
interviewed by an independent media reporter earlier on January 6, 2021 at an unknown location
in Washington DC. The individual being interviewed in the video is wearing the same or similar
clothing to that of the individual referred to as #SUITMACER in the first half of the video,
however, the individual is not wearing a face mask and his face is visible to the camera. See Exhibit
1B. The makers of the video imply that both of these people are the same individual.
         Case 1:21-cr-00483-DLF Document 1-1 Filed 07/08/21 Page 3 of 7



                                         Exhibit 1A




                                         Exhibit 1B




        During the interview depicted in Exhibit 1B, the individual referred to as #SUITMACER
states, “Here in America, we fight back. We will never surrender to dictatorship, corruption,
communism, or socialism. We the people will never put up with their bullshit. . . .”
         Case 1:21-cr-00483-DLF Document 1-1 Filed 07/08/21 Page 4 of 7




        Separately, the FBI received a tip that the individual referred to as #SUITMACER had
been identified as EDWARD F. RODRIGUEZ of Brooklyn, New York using open source public
records. The tipsters provided a driver’s license photo, police mug shots, and a screen shot from
RODRIGUEZ’s Century 21 Real Estate Profile. Based on my comparison of those photos and the
video described above, I believe EDWARD FRANCISCO RODRIGUEZ to be the individual
referred to as #SUITMACER.

       On or about May 07, 2021 your Affiant viewed a video on Twitter where the individual
known as #SUITMACER was being interviewed by an independent reporter. The interview
appeared to have taken place on January 6, 2021 near the location of the U.S. Capitol Building, at
some point during the course of the riot. #SUITMACER states words to the effect that he is very
happy to be there and that, “We made it all the way through.” The individual identified as
#SUITMACER tells the interviewer that he is from Brooklyn, New York. In the video, the
individual referred to as #SUITMACER is wearing the same or similar identifying garments and
holding the same sign as in the previous videos. See Exhibit 2.

                                            Exhibit 2




        On or about May 20, 2021 law enforcement interviewed a former co-worker of
RODRIGUEZ who stated that he/she would be in a position to identify him from photos or videos.
During the interview, the individual was shown a video of the individual referred to as
#SUITMACER giving the interview referenced above in Exhibit 2. The individual positively
identified RODRIGUEZ from the video and affirmed that RODRIGUEZ was the individual known
as #SUITMACER.

      On or about June 17, 2021 law enforcement interviewed another former co-worker of
RODRIGUEZ who stated that he/she would be in a position to identify him from photos or videos.
During the interview, the individual was shown a video of the individual referred to as
#SUITMACER giving the interviews referenced above in Exhibits 1B and 2. The individual
          Case 1:21-cr-00483-DLF Document 1-1 Filed 07/08/21 Page 5 of 7




positively identified RODRIGUEZ from the videos and affirmed that RODRIGUEZ was the
individual known as #SUITMACER. The individual was shown the video of the individual
referred to as #SUITMACER spraying police officers with a chemical irratant referenced above in
Exhibit 1A. The individual was able to identify #SUITMACER as RODRIGUEZ even though
#SUITMACER’s face is covered in the described video. The individual stated he/she could
identify RODRIGUEZ without observing his face through the profile and body type of
#SUITMACER.

        I have reviewed Body Worn Camera (“BWC”) footage from Metropolitan Police officers
present on the Capitol grounds during the January 6, 2021. In the BWC footage of multiple
officers, I have identified an individual I believe to be RODRIGUEZ based on his clothes,
appearance, and sign, spraying an unknown chemical spray at Metropolitan Police officers and
United States Capitol Police officers stationed at the West front barrier of the Capitol grounds. See
Exhibits 3A and 3B. During portions of these videos, RODRIGUEZ wears a red mask, but for
brief moments, he pulls the mask down below his face.

                                            Exhibit 3A
          Case 1:21-cr-00483-DLF Document 1-1 Filed 07/08/21 Page 6 of 7



                                             Exhibit 3B




                                            Conclusion

        Based on the foregoing, your affiant submits that there is probable cause to believe that
EDWARD FRANCISCO RODRIGUEZ violated 18 U.S.C. § 1752(a)(1), (2) and (4), which makes
it a crime to (1) knowingly enter or remain in any restricted building or grounds without lawful
authority to do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of
Government business or official functions, engage in disorderly or disruptive conduct in, or within
such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,
impedes or disrupts the orderly conduct of Government business or official functions; (4)
knowingly engage in any act of physical violence against any person or property in any restricted
building or grounds; or attempts or conspires to do so. For purposes of Section 1752 of Title 18,
a “restricted building” includes a posted, cordoned off, or otherwise restricted area of a building
or grounds where the President or other person protected by the Secret Service, including the Vice
President, is or will be temporarily visiting; or any building or grounds so restricted in conjunction
with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that EDWARD FRANCISCO
RODRIGUEZ violated 40 U.S.C. § 5104(e)(2)(D) and (F), which makes it a crime to willfully and
knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the
orderly conduct in that building of a hearing before, or any deliberations of, a committee of
Congress or either House of Congress; and (F) engage in an act of physical violence in the Grounds
or any of the Capitol Buildings.
          Case 1:21-cr-00483-DLF Document 1-1 Filed 07/08/21 Page 7 of 7




        Finally, your affiant submits there is probable cause to believe that EDWARD
FRANCISCO RODRIGUEZ violated 18 U.S.C. § 111(a)(1), which makes it unlawful to forcibly
assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of the
United States, and of any branch of the United States Government (including any member of the
uniformed services), and any person assisting such an officer and employee, while such officer or
employee was engaged in or on account of the performance of official duties, and where the acts
in violation of this section involve physical contact with the victim and the intent to commit another
felony.



                                                      _________________________________
                                                      Kyle Johnson
                                                      Special Agent
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 9th day of July 2021.



                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      U.S. MAGISTRATE JUDGE
